Exhibit 10.5

September 20, 2007

Borse Dubai Limited PO Box 9700

Dubai, UAE

Attn: Sayanta Basu

Ladies and Gentlemen:

The purpose of this letter is to set forth certain binding agreements between
The Nasdaq Stock Market, Inc., a Delaware corporation (“Nasdaq”), and Borse
Dubai Limited, a Dubai company (“Borse Dubai”), (i) in respect of the proposed
transaction (the “OMX Transaction”) regarding OMX AB (publ), a public
corporation organized under the laws of Sweden (“OMX”), and (ii) in respect of
the proposed transaction (the “DIFX Transaction”) regarding the Dubai
International Financial Exchange (“DIFX”), a Dubai company. Nasdaq and Borse
Dubai are sometimes referred to as the “parties” in this letter, and the OMX
Transaction and the DIFX Transaction are collectively referred to as the
“Transaction” in this letter.

1. Terms of the Transaction. The basic terms of the OMX Transaction are set
forth in Annex A (the “OMX Term Sheet”), and the basic terms of the DIFX
Transaction are set forth in Annex B (the “DIFX Term Sheet”). The OMX Term Sheet
and the DIFX Term Sheet are collectively referred to as the “Term Sheet” in this
letter.

2. Negotiation of Final Definitive Agreements. Each of the parties agree
promptly to negotiate reasonably and in good faith final definitive agreements
regarding the Transaction (“Definitive Agreements”) consistent with the terms
set forth in the Term Sheet, which shall include representations, warranties,
covenants, conditions and indemnities customary in public company transactions
of these types and consistent with the tenor of the agreements entered into by
Nasdaq with Silver Lake Partners and Hellman & Friedman in April 2005. Although
the parties intend to negotiate and enter into the Definitive Agreements, the
parties acknowledge and agree that this letter (including the Term Sheet
attached hereto) contains all of the essential terms of the Transaction and, in
the event that the parties do not enter into Definitive Agreements for any
reason or no reason, this letter is a binding agreement between the parties
hereto and shall provide the terms, and form the basis, for consummation of the
Transaction contemplated hereby and in the Term Sheet.



--------------------------------------------------------------------------------

3. Binding Effect. This letter is intended to create a binding agreement and
shall be the legally binding and enforceable obligations of the parties in
consideration of their undertakings herein and the time and expense associated
with each party’s review of the proposed Transaction. This letter will be
governed by and construed under the laws of the State of New York without regard
to conflicts of laws principles; provided, however, that the DIFX Term Sheet
shall be governed by and construed under the laws as set forth in the DIFX Term
Sheet. This letter may be amended or modified only by a writing executed by each
parties and constitutes the entire agreement between the parties with respect to
the subject matter hereof.

4. Miscellaneous Provisions.

(a) This letter agreement and the transaction agreements to be entered into
between Nasdaq and Borse Dubai are governed by and construed in accordance with
the laws of the State of New York, without regard to conflict of law principles
thereof. Each of Nasdaq and Borse Dubai agree to submit to the exclusive
jurisdiction of the State of New York (and with respect to claims in which the
exclusive subject matter jurisdiction of such claims is federal, any federal
district court located in the Borough of Manhattan, City of New York).

(b) This letter agreement (including the annexes hereto) constitutes the entire
agreement, and supersedes all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter hereto and is
not intended to confer upon any person other than the parties hereto any rights
or remedies.

(c) This letter agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same instrument.

(d) No failure or delay on the part of any party in exercising any right, power
or privilege hereunder will operate as a waiver thereof, nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. Any provision of this letter
agreement may be amended or waived if, but only if, such amendment or waiver is
in writing and signed by the parties hereto.

(e) The invalidity or unenforceability of any provisions of this letter
agreement in any jurisdiction will not affect the validity, legality or
enforceability of the remainder of this letter agreement in such jurisdiction or
the validity, legality or enforceability of this letter agreement, including any
such provision, in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder will be enforceable to the fullest extent
permitted by law.



--------------------------------------------------------------------------------

(f) Each of the parties has participated in the drafting and negotiation of this
letter agreement. If an ambiguity or question of intent or interpretation
arises, this letter agreement must be construed as if it is drafted by all the
parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authorship of any of the provisions of this
letter agreement.

(g) The parties hereto agree that if any of the provisions of this letter
agreement were not performed in accordance with their specific terms or were
otherwise breached, irreparable damage would occur, no adequate remedy at law
would exist and damages would be difficult to determine, and that the parties
will be entitled to specific performance of the terms hereof and immediate
injunctive relief, without the necessity of proving the inadequacy of money
damages as a remedy, in addition to any other remedy at law or equity.

(h) Each party has all necessary corporate and other power and authority to
execute and deliver this letter agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this letter agreement and the
consummation of the transactions contemplated hereby by each party have been
duly authorized by all necessary action on the part of each party, and, assuming
the due authorization, execution and delivery by the other party, constitutes a
valid and binding obligation of the party, enforceable against the party in
accordance with its terms, except to the extent that its enforceability may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles.

(i) Any notice required to be given hereunder shall be sufficient if in writing,
and sent by facsimile transmission (provided that any notice received by
facsimile transmission or otherwise at the addressee’s location on any business
day after 5:00 p.m. (addressee’s local time) shall be deemed to have been
received at 9:00 a.m. (addressee’s local time) on the next business day), by
reliable overnight delivery service (with proof of service), hand delivery or
certified or registered mail (return receipt requested and first-class postage
prepaid), addressed as follows:

 

To Nasdaq: The Nasdaq Stock Market, Inc. One Liberty Plaza New York, NY 10006
Attention: Edward S. Knight, Esq. Facsimile: (301) 978-8472 With copies to:
Skadden, Arps, Slate, Meagher & Flom LLP



--------------------------------------------------------------------------------

New York, New York 10036 Attention: Eric J. Friedman, Esq. Facsimile: (917)
777-2204 To Borse Dubai: Borse Dubai Limited

PO Box 9700

Dubai, UAE

Attention: Sayanta Basu Facsimile: +971 (4) 330 3260 With copies to: Gibson,
Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166

Attention: David M. Wilf, Esq. Facsimile: (212) 351-6277



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign and return to the
undersigned one copy of this letter agreement, which thereupon will constitute
our agreement with respect to its subject matter.

 

THE NASDAQ STOCK MARKET, INC. By:  

/s/ Robert Greifeld

Name:   Robert Greifeld Title:   President and CEO



--------------------------------------------------------------------------------

Acknowledged and agreed to on the date set forth above: BORSE DUBAI LIMITED By:
 

/s/ Soud Ba’alway

Name:   Soud Ba’alway

By:  

/s/ Essa Kazim

Name:   Essa Kazim



--------------------------------------------------------------------------------

Annex A—Execution Copy

 

Term

  

Description

Transaction Overview   

The Nasdaq Stock Market, Inc., a Delaware corporation (“Nasdaq”), and Borse
Dubai Limited, a Dubai company (“Borse Dubai”), agree that each of their
existing tender offers for the outstanding shares of OMX AB (publ), a public
corporation organized under the laws of Sweden (“OMX”) shall remain in place but
may not be opened for acceptances until the Termination Date (defined below),
provided, however, that the Borse Dubai offer shall be opened for acceptances
after the Trigger Date (defined below) as provided below.

 

If the Trigger Date occurs, as soon as reasonably practicable, Borse Dubai will:
(1) accept tenders of OMX shares in its offer, (2) exercise the Borse Dubai call
options then (3) sell all of its OMX shares to Nasdaq in consideration for
60,561,515 Nasdaq shares and SEK 11,376,547,722 in cash (cash portion subject to
pro ration as described below).

 

Nasdaq and OMX will enter into a supplement to the May 25 transaction agreement,
which will reduce OMX’s representation on the combined Nasdaq board to 4 members
and on the board committees to 25%.

Governance of Borse

Dubai and Nasdaq

Tender Offers

  

The “Trigger Date” shall occur upon satisfaction of the Conditions Precedent set
forth on Exhibit 1 (other than the satisfaction of those conditions which by
their nature are to be satisfied at closing of the sale of the OMX shares by
Borse Dubai to Nasdaq).

 

Upon the Termination Date, the agreements and covenants set forth herein shall
terminate and be of no further force and effect. The “Termination Date” shall be
the earlier of:

 

•     February 15, 2008, or

 

•     The date upon which any of the Conditions Precedent set forth on Exhibit 1
become unable to be satisfied.

 

Provided, that if on February 15, 2008 the Trigger Date has occurred but the
Borse Dubai offer for the outstanding shares of OMX has not closed, the
Termination Date shall be automatically extended to April 15, 2008.

 

Borse Dubai and Nasdaq each agree that, until the Termination Date (as the
Termination Date may be extended), it:

 

•     Will not amend, waive or otherwise modify the terms of its tender offer
for the outstanding shares of OMX without the other party’s prior consent,
provided, however, that Nasdaq and Borse Dubai may take any actions in
accordance with the terms of this agreement to prevent their offers from lapsing
(but not open them for acceptances);

 

•     Each party’s tender offer documentation is subject to mutual approval, not
to be unreasonably withheld.

 

1



--------------------------------------------------------------------------------

Annex A—Execution Copy

 

  

Upon the Trigger Date, Nasdaq will withdraw its offer.

 

Upon request of Nasdaq, Borse Dubai will extend the Borse Dubai offer for the
outstanding shares of OMX through one or more subsequent offering periods in
accordance with applicable law. Nasdaq shall pay Borse Dubai’s reasonable
documented out-of-pocket expenses incurred in connection with any such request
(but Borse Dubai shall remain obligated to pay the tender offer consideration as
set forth herein).

 

After the closing of the Nasdaq/Borse Dubai transaction, Borse Dubai shall be
prohibited from launching a tender offer for OMX shares, acquiring any OMX
shares, proposing or seeking to effect a merger or change of control of OMX,
from seeking board representatives or removal of directors, from making public
statements or otherwise directly or indirectly seeking to control the management
or policies of OMX and from soliciting proxies or otherwise acting in concert
with others regarding any of the foregoing.

 

Until the earlier of the consummation of the Nasdaq/Borse Dubai transaction or
the Termination Date, neither party shall make any statement that is derogatory,
disparaging or damaging to, that alleges improper conduct by, or that is
reasonably likely or intended to cause damage to the other party or to impede or
delay their attempts to acquire OMX.

OMX Share Purchase – Nasdaq/Borse Dubai Transaction Agreement   

Borse Dubai and Nasdaq agree that:

 

•     Borse Dubai will sell to Nasdaq all OMX shares (a) owned by it, (b)
acquired in the Borse Dubai tender offer and (c) acquired pursuant to the Borse
Dubai call options as promptly as practicable following the exercise of the
Borse Dubai call options (with multiple closings if necessary due to any
subsequent offer periods). If all of the outstanding shares of OMX are acquired
by Borse Dubai and sold to Nasdaq, Nasdaq will deliver consideration to Borse
Dubai consisting of (i) SEK 11,376,547,722 in cash (subject to pro ration as
described below), (ii) 42,565,979 Nasdaq shares to be acquired by Borse Dubai
(based on 152,374,849 as of August 31, 2007, and subject to adjustment based on
the number of fully-diluted shares at closing so that Borse Dubai acquires
19.99% of such shares) and (iii) the remaining Nasdaq shares included in the
consideration (currently 17,995,536) to be deposited in a trust as described
below.

 

•     At the option of Borse Dubai, the foregoing transactions may be
implemented through one or more agreements (which need not apply the overall
cash and stock consideration in the same proportions). In addition, with respect
to clause (iii) in

 

2



--------------------------------------------------------------------------------

Annex A—Execution Copy

 

  

the bullet above, Borse Dubai may acquire all of the stock consideration and
immediately thereafter contribute such shares to the trust.

 

•     The cash consideration to be paid by Nasdaq to Borse Dubai will be subject
to reduction based upon the actual number of OMX shares acquired by Nasdaq; for
purposes of calculating the amount of the cash reduction, any OMX shares not
acquired by Nasdaq would be valued at SEK 230.

 

•     Borse Dubai will be responsible to satisfy all cash consideration
requirements in the Borse Dubai tender offer.

Borse Dubai Call Options    On the second business day after the closing of the
offer by Borse Dubai for the OMX shares, Borse Dubai or its affiliates will
exercise all of the call options in accordance with their terms.
Regulatory Approvals/ Nasdaq Shareholder Approval   

Borse Dubai and Nasdaq will seek required regulatory approvals on the following
basis:

 

•     Borse Dubai and Nasdaq will use reasonable best efforts to obtain
applicable regulatory and shareholder approvals required for the consummation of
the transactions contemplated hereby prior to the Termination Date, provided,
however, that Borse Dubai will not be required to accept any condition imposed
by any regulator that Borse Dubai, in its reasonable judgment, deems materially
adverse to its investment in Nasdaq, including any condition that would prevent
Borse Dubai from obtaining equity accounting treatment for its investment in
Nasdaq, but after Borse Dubai takes into account possible alternative
arrangements that the parties agree to negotiate in good faith.

 

•     Nasdaq’s board will, by resolution, approve “step up” voting rights for
Borse Dubai, provided, however, that the effectiveness of any such exemption
shall be subject to future SEC approval, which Nasdaq shall seek (1) at the
discretion of the Nasdaq’s board or (2) if and to the extent that it seeks such
approval for any other party. Counsel to Nasdaq shall give Borse Dubai an
opinion that such resolution constitutes all action of the board necessary under
the charter to approve such action and that upon SEC approval (assuming no other
approvals are necessary), such cap will be lifted. Nasdaq shall provide a
representation that no other approvals are necessary.

Nasdaq Share Trust   

The trust shall be organized under the laws of the Cayman Islands, will have
BidCo as the beneficiary and will be governed by the following terms:

 

•     The trust will dispose of its shares within 4 years, but in no event will
the trust be required to dispose of shares if the net price to the trust is less
than the sum of:

 

3



--------------------------------------------------------------------------------

Annex A—Execution Copy

 

  

1.      the implied price per Nightingale share paid by Dover, which implied
price per Nightingale shall be determined based on the spot rate as show on the
<FXC> screen on Bloomberg as of the close of business in New York City on the
day before the closing of the Nightingale/Dover transaction (for reference,
based on an exchange rate of SEK/$ 6.6319, the implied price per share equals
US$ 40.76), plus

 

2.      reasonable documented out of pocket expenses of the trust, plus

 

3.      a pro rata cost of capital of 6% annually.

 

•     Shares held in the trust will be voted pro rata with other shareholders,
provided, however, if the trust and Borse Dubai are considered one person (and
limited to an aggregate 5% vote) Borse Dubai shall control all 5% of such vote.

 

•     A prominent independent trustee mutually agreed upon by the parties will
be appointed to manage the trust.

 

•     The trust’s registration rights and transfer restrictions will match those
received by the Hellman & Friedman entities (“H&F”) and the Silver Lake Partners
entities (“SLP”) in the 2005 Nasdaq/Instinet transaction, including Section 2.6
(with respect to any future rights granted) and provided that the trust’s
registration rights will be subject to H&F’s and SLP’s priority in piggyback
registrations as set forth in Section 2.3 thereof.

 

•     The trust arrangements may be modified as required to obtain regulatory
approvals, provided, however, that Borse Dubai will not be required to accept
any condition imposed by any regulator that Borse Dubai, in its reasonable
judgment, deems materially adverse to its investment in Nasdaq, including any
condition that would prevent Borse Dubai from obtaining equity accounting
treatment for its investment in Nasdaq, but after Borse Dubai takes into account
possible alternative arrangements that the parties agree to negotiate in good
faith.

 

•     If Borse Dubai’s interest in Nasdaq falls below 19.99%, then the trust
shall, at Borse Dubai’s request, transfer shares to Borse Dubai to increase as
needed Borse Dubai’s stake to 19.99%.

Agreement to list on the Dubai International Financial Exchange (“DIFX”)   
After the closing, Nasdaq will apply for a secondary listing on DIFX. Nasdaq
Shares/ Governance   

Borse Dubai and Nasdaq agree that, upon closing of the Nasdaq/Borse Dubai
transaction:

 

•     As long as Borse Dubai maintains at least one-half of its

 

4



--------------------------------------------------------------------------------

Annex A—Execution Copy

 

  

initial 19.99% investment, Borse Dubai will be entitled to nominate two
directors for election to the combined public company board of directors and one
Borse Dubai director shall be nominated to sit on the following committees:
Audit, Executive, Finance, Management Compensation and Nominating, including any
future committees serving any of the functions currently served by such
committees, subject to applicable law, regulation or stock exchange listing
standard. In addition, to the extent that OMX remains a public listed company,
Nasdaq and Borse Dubai agree to negotiate in good faith and take all reasonable
actions to arrange for and cause Borse Dubai’s representation on the OMX board.
The parties agree that the Borse Dubai nominees will not be provided any
information regarding Nasdaq’s intentions with respect to London Stock Exchange
plc.

 

•     As long as Borse Dubai maintains at least 25% of its initial 19.99%
investment, Borse Dubai will be entitled to nominate one director for election
to the combined public company board of directors, but will have no right to
nominate members to any committees of the board.

 

•     Borse Dubai’s registration rights and transfer restrictions will match
those received by H&F and SLP in the 2005 Nadsaq/Instinet transaction, including
Section 2.6 (with respect to any future rights granted) and provided that Borse
Dubai’s registration rights will be subject to H&F’s and SLP’s priority in
piggyback registrations as set forth in Section 2.3 thereof.

 

•     If Nasdaq completes a share buy-back during the next 18 months, then in
order to reduce its fully-diluted ownership to 19.99%, Borse Dubai shall, at its
option, participate in the buy-back (pro rata based on the total number of
shares acquired) and/or contribute the requisite number of shares to the trust.

 

•     Borse Dubai is restricted from transferring the initial 19.99% of Nasdaq
shares until one year after the closing of the Nasdaq/Borse Dubai transaction,
provided, however, that following the closing of the Nasdaq/Borse Dubai
transactions, Borse Dubai shall be permitted to cause the (1) shares of Nasdaq
directly or indirectly held by it and (2) its interests in BD Stockholm AB, a
corporation organized under the laws of Sweden (“BidCo”), to be transferred in
one or more transactions to an affiliate of Borse Dubai.

 

•     Borse Dubai shall have preemptive rights for issuances of common stock
(including any securities convertible or exchangeable into common stock) by
Nasdaq for capital raising purposes, if and to the extent necessary to maintain
its 19.99% interest.

 

5



--------------------------------------------------------------------------------

Annex A—Execution Copy

 

  

•     Borse Dubai will be restricted from acquiring Nasdaq shares in excess of
19.99% on a fully-diluted basis, from proposing or seeking to effect a merger or
change of control of Nasdaq, from seeking additional board representatives or
removal of directors, from making public statements or otherwise directly or
indirectly seeking to control the management or policies of the combined company
or its subsidiaries and from soliciting proxies or otherwise acting in concert
with others regarding any of the foregoing.

 

•     The provisions of the prior bullet shall cease to apply upon the earliest
to occur of the following: (1) Borse Dubai owning less that 10% of Nasdaq’s
outstanding common stock, (2) Nasdaq entering into a definitive agreement with
respect to a change of control of Nasdaq, (3) directors nominated by Borse Dubai
are not elected by shareholders at two consecutive meetings of shareholders for
the election of the board of directors, (4) a change of control of Nasdaq, (5)
10 years from the date hereof or (6) Nasdaq holds less than 25% of its original
interest in DIFX, excluding any shares sold pursuant to the drag-along, change
of control or forced public offering sale provisions of Exhibit B. In addition,
if any third-party makes a tender or exchange offer that is not recommended
against by the board then (after 10 business days) Borse Dubai may tender into
the offer. Upon termination of the standstill, Borse Dubai shall have no rights
to nominate any directors to the combined public company board and any directors
then in place shall resign upon the request of the board.

Governing

Law/Jurisdiction

  

This term sheet and the transaction agreements to be entered into between Nasdaq
and Borse Dubai are governed by and construed in accordance with the laws of the
State of New York, without regard to conflict of law principles thereof.

 

Each of Nasdaq and Borse Dubai agree to submit to the exclusive jurisdiction of
the State of New York (and with respect to claims in which the exclusive subject
matter jurisdiction of such claims is federal, any federal district court
located in the Borough of Manhattan, City of New York).

 

6



--------------------------------------------------------------------------------

Exhibit 1

 

Conditions Precedent

 

Result of a Pre-Trigger Date

Failure of the Condition Precedent

 

Result of a Post-Trigger Date

Failure of the Condition Precedent

There has been no DIFX MAE that has occurred and is continuing.   The Nasdaq
Stock Market, Inc., a Delaware Corporation (“Nasdaq”) is released from the DIFX
condition. The Transaction Agreement between Nasdaq and Borse Dubai Limited, a
Dubai company (the “N/D Agreement”) otherwise remains in effect.   Nasdaq is
released from the DIFX condition. The N/D Agreement otherwise remains in effect
DIFX transaction shall close concurrently with the N/D transaction (other than
due to a failure of any representation or covenant of the Dubai International
Financial Exchange (“DIFX”) (including the occurrence of a DIFX MAE) such that
Nasdaq is not required to close)   N/A (to be satisfied at closing of the sale
of the OMX shares by Borse Dubai to Nasdaq)   Borse Dubai may terminate the N/D
Agreement. Nasdaq shall have the right to launch a new offer. There has been no
OMX MAE that has occurred and is continuing, and OMX AB (publ), a public
corporation organized under the laws of Sweden (“OMX”) has not violated the
“10b-5” condition to the Borse Dubai offer.   Either party has the right to
terminate the N/D Agreement. The party seeking to terminate based on the
condition failure must withdraw their offer for OMX.  

If Nasdaq terminates based on the condition failure, Borse Dubai has the right
to continue its offer for OMX on its own.

 

If Borse Dubai terminates based on the condition failure, Nasdaq can either
re-launch its tender offer, or require that Borse Dubai continue its tender
offer, with Nasdaq agreeing to buy all OMX shares acquired by BD Stockholm AB, a
corporation organized under the laws of Sweden (“BidCo”), (including via
exercise of the options) at SEK 230 per share (with 100% of the consideration in
cash). Upon request of Nasdaq, Borse Dubai will also extend the Borse Dubai



--------------------------------------------------------------------------------

Conditions Precedent

 

Result of a Pre-Trigger Date

Failure of the Condition Precedent

 

Result of a Post-Trigger Date

Failure of the Condition Precedent

    offer for the outstanding shares of OMX through one or more subsequent
offering periods in accordance with applicable law. Nasdaq shall pay Borse
Dubai's reasonable documented out-of- pocket expenses incurred in connection
with any such request. There has been no Nasdaq MAE that has occurred and is
continuing.  

Nasdaq has the right to terminate the N/D Agreement based on a Nasdaq MAE. Borse
Dubai may continue its offer. Nasdaq must withdraw/lapse its offer.

 

Borse Dubai has the right to terminate the N/D Agreement based on Nasdaq MAE.
Both parties may continue their respective offers.

 

Nasdaq has the right to terminate the N/D Agreement based on a Nasdaq MAE. Borse
Dubai may continue its offer. Nasdaq may not relaunch an offer during the
pendency of the Borse Dubai offer.

 

Borse Dubai may terminate the N/D Agreement based on a Nasdaq MAE. Nasdaq shall
have the right to launch a new offer.

All representations and warranties of Nasdaq are true and correct in all
material respects, other than those that are qualified by materiality or an MAE,
which are true and correct in all respects.   Borse Dubai has the right to
terminate the N/D Agreement based on the violation of Nasdaq's reps and
warranties. Both parties may continue their respective offers.   Borse Dubai has
the right to terminate the N/D Agreement based on the violation of Nasdaq's reps
and warranties. Nasdaq shall have the right to launch a new offer. Nasdaq shall
have performed its covenants, except where the non-performance in relation to
the transaction is not material to Borse Dubai.   Borse Dubai has the right to
terminate the N/D Agreement based on the breach of Nasdaq's covenants. Both
parties may continue their respective offers.   Borse Dubai has the right to
terminate the N/D Agreement based on the breach of Nasdaq's covenants. Nasdaq
shall have the right to launch a new offer.

 

2



--------------------------------------------------------------------------------

Conditions Precedent

 

Result of a Pre-Trigger Date

Failure of the Condition Precedent

 

Result of a Post-Trigger Date

Failure of the Condition Precedent

Borse Dubai shall have performed its covenants, except where the non-performance
in relation to the transaction is not material to Nightingale.   Nasdaq has the
right to terminate the N/D Agreement based on the breach of Borse Dubai’s
covenants. Both parties may continue their respective offers.  

Nasdaq has the right to terminate the N/D

Agreement based on the breach of Borse Dubai’s covenants. Nasdaq shall have the
right to launch a new offer.

The parties shall receive regulatory approvals for Borse Dubai to acquire OMX
shares (“fit and proper owner” approval of FSAs in Sweden, Finland, Denmark,
Iceland and each of the Baltic states)   The N/D Agreement shall be terminated.
  N/A The parties shall receive regulatory approvals for Nasdaq to acquire OMX
shares.   The N/D Agreement shall be terminated.   N/A The parties shall receive
regulatory approvals for Borse Dubai to acquire Nasdaq shares (CFIUS, if filed,
HSR or similar mandatory approvals of other applicable jurisdictions).   The N/D
Agreement shall be terminated.   N/A There shall be no rule, legislation,
injunction or order preventing Borse Dubai from acquiring OMX shares   The N/D
Agreement shall be terminated.   The N/D Agreement shall be terminated. Nasdaq
shall have the right to launch a new offer.

 

3



--------------------------------------------------------------------------------

Conditions Precedent

 

Result of a Pre-Trigger Date

Failure of the Condition Precedent

 

Result of a Post-Trigger Date

Failure of the Condition Precedent

There shall be no rule, legislation, injunction or order preventing Nasdaq from
acquiring OMX shares   The N/D Agreement shall be terminated.   The N/D
Agreement shall be terminated. There shall be no rule, legislation or order
preventing Borse Dubai from acquiring Nasdaq shares   The N/D Agreement shall be
terminated.   The N/D Agreement shall be terminated. Nasdaq shall have the right
to launch a new offer.

 

4



--------------------------------------------------------------------------------

Conditions Precedent

 

Result of a Pre-Trigger Date

Failure of the Condition Precedent

 

Result of a Post-Trigger Date

Failure of the Condition Precedent

No party has announced an offer on more favorable terms than Borse Dubai’s  
Borse Dubai shall have the right to increase the cash consideration in its
offer. If Nasdaq is willing to increase the cash payment to Borse Dubai in an
amount in cash equal to the increased price per share of OMX stock acquired by
Nasdaq, the N/D Agreement shall be amended. If Nasdaq is not willing to do so,
the N/D Agreement shall be terminated, and Borse Dubai shall be required to
increase the cash consideration in its offer to at least the last amount
proposed by it.   Borse Dubai shall have the right to increase the cash
consideration in its offer. If Nasdaq is willing to increase the cash payment to
Borse Dubai in an amount equal to the increased price per share of OMX stock
acquired by Nasdaq, the N/D Agreement shall be amended. If Nasdaq is not willing
to do so, the N/D Agreement shall be terminated, and Borse Dubai shall be
required to increase the cash consideration in its offer to at least the last
amount proposed by it.   Nasdaq shall have the right to increase the cash
payment to Borse Dubai. If Borse Dubai is unwilling to increase the cash
consideration in its offer, Nasdaq shall have the right to terminate the N/D
Agreement on the condition that Nasdaq makes an offer at a price at least equal
to the last amount proposed by it.   Nasdaq shall have the right to increase the
cash payment to Borse Dubai. If Borse Dubai is unwilling to increase the cash
consideration in this offer, Nasdaq can either re-launch its tender offer, or
require that Borse Dubai continue its tender offer, with Nasdaq agreeing to buy
all OMX shares acquired by BidCo, (including via exercise of the options) at
such increased price per share (with 100% of the consideration in cash). Upon
request of Nasdaq, Borse Dubai will also extend the Borse Dubai offer for the
outstanding shares of OMX through one or more subsequent offering periods in
accordance with applicable law. Nasdaq shall pay Borse Dubai's reasonable
documented out-of-pocket expenses incurred in connection with any such request.

 

5



--------------------------------------------------------------------------------

Conditions Precedent

 

Result of a Pre-Trigger Date

Failure of the Condition Precedent

 

Result of a Post-Trigger Date

Failure of the Condition Precedent

Minimum Condition   N/A   Notwithstanding anything else contained in the Exhibit
A term sheet (including this Exhibit 1), Borse Dubai may reduce the minimum
condition in the Borse Dubai offer to the extent allowed by law. If Nasdaq does
not agree to such reduction, it shall notify Borse Dubai and terminate the N/D
agreement.     Upon the request of Nasdaq, Borse Dubai will reduce the minimum
condition in the Borse Dubai offer, but in no event may Nasdaq reduce the
minimum condition to less than 66.67%.

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

ANNEX B—INVESTMENT IN DUBAI INTERNATIONAL FINANCIAL EXCHANGE

 

Term

  

Description

Investment   

The parties agree that NASDAQ will acquire a 33  1/3% equity position in the
Dubai International Financial Exchange (the “Company”) through the contribution
to the Company for new shares of $50 million in cash and agreement to trade
name/trademark and technology licenses described below under “Licensing” at the
closing of the Transaction (“Closing”). The parties will jointly procure that
OMX will become a party to the agreement contemplated hereby immediately before
Closing in order to take the benefit and burden of those provisions applicable
to it.

 

NASDAQ will be responsible for 50% of any additional capital contributions made
to the Company by its owners for up to $50 million in the aggregate
(representing an aggregate additional commitment for NASDAQ of $25 million) in
order to maintain its one-third ownership interest.

Representations,
Warranties,
Conditions to
Closing, etc.   

The parties agree that the definitive agreement governing the transaction shall
contain substantially similar representations, warranties, covenants and
indemnity provisions as those contained in the transaction agreements governing
the Borse Dubai investment in NASDAQ (the “N/D Investment”).

 

The parties agree that the conditions to Closing are:

 

•   Concurrent consummation of the N/D Investment;

 

•   There being no DIFX material adverse effect;

 

•   Each party shall have performed its covenants except for failures which in
relation to the transaction would not be material to the other party; and

 

•   Each party’s representations and warranties being true and correct in all
material respects, other than those that are qualified by materiality or an MAE,
which are true and correct in all respects.

 

At Closing, the parties will enter into the trade name/trademark and technology
licenses described below under “Licensing” and “Technology License”.

Company
Shares/Governance   

The parties agree that upon Closing:

 

•   As long as NASDAQ maintains at least 50% of its initial 33 1/3% equity
position, NASDAQ shall have the right to nominate two directors to the Board of
Directors of the Company (the “NASDAQ Designees”) and one NASDAQ Designee shall
be nominated to sit on each of the following committees: Market Oversight
Committee, Nominations Committee and Listing Committee, including the executive
committee and any future committee serving any of the functions currently served
by such committee, subject to applicable



--------------------------------------------------------------------------------

  

law and stock exchange requirements, regulation or stock exchange listing
standard. NASDAQ’s CEO will serve as a member of the Board of Directors and Vice
Chairman of the Company for a period of eighteen months from Closing. At all
times, the NASDAQ Designees will be senior executive officers of NASDAQ named by
NASDAQ’s CEO. The NASDAQ Designees shall attend in person at least one meeting
of the Board of Directors each calendar year.

 

•   As long as NASDAQ maintains at least 50% of its initial 33 1/3% equity
position, NASDAQ shall have the right to nominate one member (who shall not be a
NASDAQ Designee) to the Company’s Listing Committee.

 

•   As long as NASDAQ maintains at least 25% of its initial 33 1/3% equity
position, NASDAQ shall have the right to nominate one director to the Board of
Directors of the Company (a “NASDAQ Designee”).

 

•   Approval by at least one NASDAQ Designee shall be required for any (i)
material change in, or expansion of, the Company’s business purpose, (ii)
affiliate transaction (other than a transaction with an affiliate of the Company
where the Board of Directors obtains a fairness opinion from two internationally
recognized independent financial institutions as to the fairness of such
transaction, from a financial point of view, to the Company or which has a value
of less than $3 million), (iii) sale of equity by the Company (other than
pursuant to a widely distributed public offering of the Company) to, or other
transaction outside the Exclusive Territory with, any Competitor in the US, or
(iv) Change of Control (as defined below) of the Company. As used herein with
respect to the Company, the term “affiliate” shall mean any entity directly or
indirectly owned or controlled by the Government of Dubai or His Highness Sheikh
Mohammed bin Rashid Al Maktoum, or any successor thereto so long as the Company
remains a DIFC incorporated entity.

 

•   The foregoing corporate governance will also be maintained in respect of any
subsidiaries of the Company.

 

•   As long as NASDAQ maintains at least 50% of its initial 33 1/3% equity
position, (i) the Company shall not sell any interest, other than pursuant to a
widely-distributed public offering, whereby one or more third parties on an
aggregate basis becomes a larger shareholder than NASDAQ and (ii) in the event
that the Company grants any third party minority protections (including approval
rights, liquidity rights and board representation) that are superior to those
held by NASDAQ, the Company shall grant NASDAQ such superior rights. NASDAQ
shall have prorata preemptive rights for issuances of equity (or any securities
convertible or exchangeable into equity) by the Company for capital raising
purposes, other than pursuant to a widely-distributed public offering.

 

•   NASDAQ shall provide reasonable support in connection with an initial public
offering (“IPO”) approved by the Board of Directors.

 

•   The Company’s dividend policy shall be established by the Board of Directors
from time to time.

 

•   “Competitor” means any person that, during the 12 calendar months



--------------------------------------------------------------------------------

  

preceding the date of transfer derived more than 20% of its gross revenues from
(i) the provisions by such person of listing, order execution or matching
services for securities, (ii) the conduct by such Person of an international or
national securities market, (iii) acting as any domestic or foreign securities
exchange, commodities exchange, registered securities association, the Municipal
Securities Rulemaking Board, National Futures Association, and any other board
or body, whether United States or foreign, that regulates brokers, dealers,
commodity pool operators, commodity trading advisors or future commission
merchants, (iv) operating an “electronic communications network,” as defined
under the Securities Exchange Act of 1934 (the “Exchange Act”) or (v) operating
an “alternative trading system” as defined in Regulation ATS under the Exchange
Act.

Information Rights   

The Company shall cooperate with NASDAQ to allow it to recognize its investment
under equity accounting rules pursuant to U.S. GAAP and shall provide NASDAQ
with reasonable information, audit and inspection rights in connection with
NASDAQ’s accounting, regulatory and exchange requirements at the cost and
expense of NASDAQ.

 

The Company shall furnish to NASDAQ:

 

•   monthly and quarterly unaudited summary consolidated financial information
within 45 days after the end of each month and quarter, as applicable; and

 

•   annual consolidated audited financial statements within 60 days after each
year end.

 

The Company and its subsidiaries shall maintain compliance functions reasonably
required for their own regulatory purposes. Additionally, the Company and its
subsidiaries shall maintain such additional compliance functions reasonably
required for NASDAQ’s own regulatory purposes at NASDAQ’s sole cost and expense.
The Company and its subsidiaries shall comply with applicable United States
laws. The Company will put in place appropriate insulation procedures to
insulate NASDAQ from the Company’s operations to the extent desired by NASDAQ in
accordance with applicable United States laws, at NASDAQ’s cost and expense.

 

The Company will adopt a compliance policy designed to ensure that its
employees, officers and directors are not required to participate in any
business activities or operations, where such participation may violate any laws
or regulations applicable to those employees, officers or directors.

 

NASDAQ shall also be permitted to conduct, at NASDAQ’s cost and expense, and the
Company shall provide all cooperation necessary to allow, at reasonable times
during ordinary business hours and without undue disruption to the Company and
its subsidiaries, a regulatory review of the Company and any of its subsidiaries
that benefit from the use of the NASDAQ brand to ensure that such entities’
systems,



--------------------------------------------------------------------------------

   procedures, regulatory enforcement mechanisms and applicable laws and
regulations are properly managed and fully enforced as required by applicable
rules and regulations. Transfer Rights   

NASDAQ shall be restricted from directly or indirectly transferring,
hypothecating or otherwise encumbering its initial 33 1/3% equity position for a
period of 7 years after Closing, except that (i) after the 5th anniversary of
Closing, NASDAQ may make any transfer that does not result in NASDAQ owning less
than 25% of the outstanding capital stock of the Company as of such time of
transfer, (ii) such transfer restrictions shall not apply in a Drag-Along Sale
or Tag-Along Sale (each as defined below), (iii) at the Company’s request,
NASDAQ shall be required (provided the net price to NASDAQ is not less than the
sum of (i) the initial cash issue price and any subsequent capital contributions
and (ii) a pro rata cost of capital of 6% annually) to sell or NASDAQ may elect
to sell, in each case proportionately with Borse Dubai and/or its affiliates, in
any public offering of the Company’s equity securities, (iv) NASDAQ may make any
transfer to its affiliates, provided that NASDAQ shall not be released from its
obligations and such affiliates agree to be bound by the definitive agreements
with respect to this transaction, (v) NASDAQ may make a transfer pursuant to a
merger, consolidation, share exchange, tender offer or other similar transaction
involving the Company, (vi) NASDAQ may make transfers with the prior written
consent of the Company, (vii) if the Company has negative net income for 4
consecutive financial years commencing 1 January 2008, and (viii) the Company
fails in a material respect to comply with any material laws and regulations
applicable to it (or any series of related or unrelated material violations of
laws or regulations), after compliance with the Dispute Resolution Procedure
described under “Licensing” below.

 

After the 7th anniversary of the transaction, NASDAQ will also have the right,
at its discretion, to request liquidity from the Company, and the Company and
NASDAQ shall cooperate in good faith to pursue appropriate liquidity options.

 

Borse Dubai shall have a right of first refusal in connection with any proposed
sale or transfer of shares by NASDAQ (including as described above), which right
of first refusal shall not apply to any sale pursuant to a widely distributed
public offering following an IPO or pursuant to clauses (ii) to (vi) above.

Tag-Along Rights    NASDAQ shall have customary tag-along rights proportional to
its ownership in connection with sales of shares by Borse Dubai representing at
least 25% of the outstanding capital stock of the Company, other than sales by
Borse Dubai to any of its affiliates (each a “Tag-Along Sale”). Drag-Along
Rights    Borse Dubai shall have customary drag-along rights with respect to the
shares held by NASDAQ in connection with the sale by Borse Dubai of shares that
would, with the pro rata participation of NASDAQ, result in a Change of Control
(a “Drag-Along Sale”).



--------------------------------------------------------------------------------

   The term “Change of Control” has the meaning set out in the N/D Investment
Stockholders Agreement adapted to exclude transfers of securities of the Company
by NASDAQ, Borse Dubai or any of their respective affiliates to any of their
respective affiliates; provided, however, that any sale of securities solely
through a widely-distributed public offering shall not itself be deemed to
effect a Change of Control. Put Right   

NASDAQ shall have the right, upon the occurrence of a “Triggering Event”, to
sell all of its holdings to the Company at the Put Price.

 

The term “Triggering Event” means any event of circumstance in relation to
actions taken or failures to act by the Company (other than any such actions or
failures to act that were specifically approved by representatives of NASDAQ)
that, by virtue of NASDAQ’s equity position in the Company, results in a
violation by NASDAQ or any of its subsidiaries of any applicable law or
regulation which has a material impact on the NASDAQ group as a whole, which
violation cannot be cured within 90 days or if it can be cured, it has not been
so cured within such 90 day period.

 

The “Put Price” shall be the fair market value of NASDAQ’s holdings in the
Company as of the date of the put notice without taking account of minority or
liquidity discount, determined in accordance with the procedures set forth in
this paragraph. The key assumptions for fair market value will be arms length
sale between willing buyer and seller, carrying on business as a going concern,
shares capable of being sold free of restriction, shares valued as a rateable
proportion of all issued shares and taking into account any other factors the
internationally recognized appraisers reasonably believe should be taken into
account. At such time of determination of fair market value, each of NASDAQ and
the Company shall select an internationally recognized independent financial
institution. The appraisers so selected shall, within 30 days after their
selection reach a determination of the fair market value of NASDAQ’s holdings in
the Company. If such determinations vary by 10% or more of the higher
determination, the two appraisers shall promptly designate a third
internationally recognized appraiser who is independent of the parties who shall
within 30 days after its selection reach a determination of the fair market
value of NASDAQ’s holdings in the Company. The fair market value of NASDAQ’s
holdings in the Company shall be equal to the average of the two closest
determinations of the three appraisers, or, if the difference between the
highest and middle determination is equal to the difference between the middle
and lowest determination, then the fair market value will be equal to the middle
determination.

Licensing    The Company will have a worldwide right to use, on a non-exclusive,
non-transferable – other than pursuant to sublicenses to Company Subsidiaries
(meaning management control or 50.1% ownership) – and non-assignable basis in
all its business (from time to time) the NASDAQ trade names and trademarks to be
agreed by the parties in good faith and to be attached as a Schedule to the
definitive agreements



--------------------------------------------------------------------------------

  

(the “Marks”) only in combination with the name of the Company including
variations to be mutually agreed and future Marks to be added to the list
through reasonable agreement, but in any event including the name “NASDAQ” and
its primary marks, such that the NASDAQ name is followed by the Company name.
The Company’s right to use of the NASDAQ names and trademarks will be perpetual,
fully paid up and, except as provided below in this paragraph, irrevocable. The
Company’s use of the Marks shall adhere to the same standard of quality
prevailing in connection with NASDAQ’s use of such trademarks as of the date
hereof, and shall otherwise comply with NASDAQ’s trademark standards. The brand
manual shall be provided to the Company with the standards of quality clearly
set out. These standards of quality should be equally applicable to NASDAQ and
its licensees from time to time and should be no more onerous than those
applicable to NASDAQ. The Company shall provide access to and/or representative
samples of any materials not contemplated by the brand guidelines that are
created by or on behalf of the Company and that bear the Marks for NASDAQ’s
prior written approval, not to be unreasonably withheld or delayed.

 

The Company shall not use the Marks in any manner that would or would reasonably
be likely to adversely impact the goodwill of the Marks. NASDAQ shall have the
right to conduct an audit of Company’s use of the Marks at least once per year
on reasonable prior written notice to the Company and at NASDAQ’s cost and
expense, to monitor Company’s compliance with the foregoing standards. The
Company shall cooperate with all reasonable requests of NASDAQ in relation
thereto.

 

If the Company or any of its affiliates takes any actions that adversely impacts
or would be reasonably likely to adversely impact the goodwill of the Marks,
NASDAQ may give the Company written notice to that effect, describing in
reasonable detail such actions and the damage caused thereby.

 

Upon receipt of such notice, the Company shall take prompt corrective action to
remedy the actions that are the subject of such notice and, if the Company fails
in good faith to take corrective actions within 45 days after the Company
receives such notice from NASDAQ, NASDAQ shall have the right to rescind the
Company’s rights to the Marks.

 

Notwithstanding the covenant in the third preceding paragraph, NASDAQ’s right to
terminate shall be pursuant only to the following provisions:

 

NASDAQ’s right to (x) rescind the Company’s rights to the Marks and (y) transfer
its shares in the Company under clause (viii) in the section entitled “Transfer
Rights” shall be effective only 15 days after the Company receives such written
notice of rescission (or intention to transfer (as appropriate)) from NASDAQ;
provided that such notice may be delivered only if actions of the Company or its
affiliates have



--------------------------------------------------------------------------------

  

materially and adversely impacted the goodwill of the Marks (or the Company is
in material breach of material applicable law or regulations as set out in
clause (viii) under “Transfer Rights”) and provided further that, if the Company
contends in a writing delivered to NASDAQ prior to the expiration of such 15 day
period that neither the Company nor any of its affiliates has materially and
adversely impacted the goodwill of the Marks (or that it disagrees with NASDAQ’s
contention as to the material compliance failure, as applicable) or that the
Company has taken adequate corrective actions with respect to any actions it has
taken that may have materially and adversely impacted the goodwill of the Marks
(or in connection with the material compliance failure under clause (viii) in
the section entitled “Transfer Rights” (as applicable )), no attempted
rescission of the Company’s rights to the Marks shall become effective (or
transfer of shares by virtue of a material compliance failure to comply with its
laws and regulations shall be permitted (as applicable) unless it shall have
been finally determined through an arbitration in London (the “Dispute
Resolution Procedure”) that NASDAQ is entitled to rescind the Company’s rights
to the Marks because the Company (or any of its affiliates) took actions that
materially and adversely impacted the goodwill of the Marks or the Company was
in material breach of material applicable law or regulation as set out in clause
(viii) under “Transfer Rights” and the Company failed to take adequate
corrective actions with respect thereto within 45 days after receipt of notice
of the same from NASDAQ.

 

If the Company has negative net income for 7 consecutive annual periods
commencing 1 January 2008, NASDAQ may rescind the Company’s use of the Marks.

 

Upon termination of this trademark license for any reason, the Company shall
cease to use the Marks in any new way or on any new material and use reasonable
efforts promptly, and in any event within three months of the effective date of
termination, to cease all use of the Marks.

Technology License   

Subject to the limitations under U.S., EU and other applicable laws, Borse Dubai
will have a perpetual, irrevocable, non-transferable, non-assignable and fully
paid up license to (i) use the N/O Technology (as defined below) within the
Exclusive Territory (as defined below) in connection with its own business
operations, and (ii) sublicense the Commercially Available Technology to
exchanges operated by Company Subsidiaries for use within the Exclusive
Territory (the “CAT License”).

 

NASDAQ will have the right to review all such proposed sublicenses in advance in
order to assure NASDAQ’s compliance with applicable U.S. law.

 

NASDAQ will provide such services which are of a type that it provides to its
affiliates or other customers (including development, maintenance, hosting and
operations services) as the Company and/or Company Subsidiary may reasonably
require to enable the Company and/or



--------------------------------------------------------------------------------

  

Company Subsidiaries to make full use of the rights granted to the Company under
the License (the “Services”). The Services will be provided on reasonable terms
and conditions and on a commercially reasonable basis.

 

All intellectual property rights developed specifically for the Company or any
of its Subsidiaries by or on behalf of NASDAQ shall be owned by the Company. The
Company will, on request, license the intellectual property rights (“IPR”) back
on a non exclusive basis to NASDAQ on commercially reasonable terms and
conditions including price.

 

The CAT License will include an obligation by NASDAQ to indemnify the Company
and the Company Subsidiaries for all losses, expenses and damages arising out of
third party claims alleging that the Company’s or the Company Subsidiaries’ use
of the N/O Technology in accordance with the CAT License infringes third party
intellectual property rights (except patent rights where prior to use by the
Company or any Company Subsidiary in an Exclusive Territory (i) neither NASDAQ
or OMX is using or has used or licensed the use of any part of the N/O
Technology in the relevant Exclusive Territory and (ii) this is subject to
NASDAQ (x) giving a warranty in the license agreement that, except as may be
disclosed in a schedule, both NASDAQ and OMX are not aware of any claim,
allegation or threat that the N/O Technology infringes any third party patent in
the Exclusive Territory, and (y) agreeing to promptly inform the Company if they
become aware of any such claim, allegation or threat). The foregoing third party
indemnity is uncapped.

 

In the event of a material breach by the Company of the License, NASDAQ may
alter the License as follows: (i) by limiting the License being used for the N/O
Technology to that being used by the Company and Company Subsidiaries at the
time, (ii) by terminating the Company’s right to grant any further sublicenses
beyond those that have already been granted, save that the Company will not be
prevented from renewing any existing sublicenses, (iii) by granting, on request,
upgrades to the N/O Technology currently being used, and any further N/O
Technology, at a commercially reasonable price, consistent with the pricing
offered by NASDAQ/OMX to similarly situated customers, (iv) for the avoidance of
doubt, NASDAQ’s obligation to provide Services shall continue and they will
supply them using OMX best practice.

 

Other Licenses

 

The Company will have exclusive rights to distribute Company services to
customers within the Exclusive Territory. The Company will have exclusive rights
to distribute to exchanges operated by Company Subsidiaries for use within the
Exclusive Territory (i) Commercially Available Technology and (ii) support,
maintenance and operation services in connection with such technology



--------------------------------------------------------------------------------

  

 

The Company will also enter into a reseller’s agreement with NASDAQ to
distribute NASDAQ and OMX listings within the Exclusive Territory for a period
of 3 years and to receive commissions with respect to the listings that the
Company generates for NASDAQ and OMX. Pursuant to such promotion agreement, the
Company shall cause its personnel engaged in such promotional activities to
comply with NASDAQ’s standard requirements with respect to such activities
including, but not limited to, training and certification and NASDAQ will
provide such co-operation and assistance (including training) as the Company may
reasonably request at the Company’s sole cost.

 

NASDAQ and OMX will have rights to distribute Company services to customers
outside of the Exclusive Territory and the Shared Territory (as defined herein),
subject to cost sharing and/or allocation). NASDAQ and OMX shall cause its
personnel engaged in such distribution/promotion activities to comply with the
Company’s standard requirements with respect to such activities including, but
not limited to, training and certification and the Company will provide such
co-operation and assistance (including training) as the Company may reasonably
request at NASDAQ’s sole cost.

N/O Technology   

The term “N/O Technology” means all technology and platforms owned, developed,
acquired or used (in each case, now or in the future) by NASDAQ and/or OMX,
including but not limited to INET, NASDAQ portals, technology relating to
derivatives and commodities, clearing systems, CSD systems and market data,
except to the extent that such technology is used under licensing agreements
that preclude use by the Company in the Exclusive Territory as set forth in this
term sheet. Nightingale will use its reasonable efforts to ensure no license
agreements are entered into or renewed after closing of the N/D Investment which
have any such restrictions.

 

The term “Commercially Available Technology” means N/O Technology that NASDAQ or
OMX has licensed to a third party (including a Company Subsidiary) other than
the Company.

N/O Products and
Services    The term “N/O Products and Services” means the listing on exchanges
owned by NASDAQ or OMX (“Owned Exchanges”); products and services offered by
NASDAQ or OMX to companies listed on Owned Exchanges; and listing on NASDAQ
Portal market. For the avoidance of doubt, N/O Products and Services does not
mean access to NASDAQ or OMX execution systems or access to NASDAQ or OMX market
data. Exclusive Territory   

The term “Exclusive Territory” means the countries set forth on Exhibit A.

 

In the Exclusive Territory, NASDAQ and OMX shall be prohibited from seeking
transactions in which they become an equity owner in any exchange, but shall not
be precluded from entering into contracts for N/O Technology with any party;
except that where Nightingale has,



--------------------------------------------------------------------------------

  

immediately prior to the closing of the D/N Investment, negotiated a transaction
in which they would become an equity owner in any exchange, which they sign
within one (1) month following the closing of the D/N Investment. At the
Company’s discretion, NASDAQ may be invited to invest up to 25% in the equity of
such exchanges.

 

In NASDAQ’s sole discretion, NASDAQ will not license use of the N/O Technology
or provide related services to any entity within the Exclusive Territory which
the Company informs NASDAQ is a competitor of the Company or a Company
Subsidiary.

 

If either party desires to purchase a non-exchange business in the Exclusive
Territory, it shall first offer the other party the opportunity to purchase up
to 49.9% of the equity therein side by side. If the offeree elects to take 49.9%
of the equity, the party with 50.1% shall have the right to decide the name of
the company being purchased.

 

In the Exclusive Territory, the Company shall have the exclusive right to resell
the N/O Products and Services and an exclusive right to invest in or acquire or
merge with recognized foreign exchanges or recognized foreign alternative
trading systems (as defined under applicable local law).

 

NASDAQ may advertise the NASDAQ corporate brand freely within the Exclusive
Territory.

 

Outside of the Exclusive Territory, the Company will not be authorized to
distribute the products or services of NASDAQ or OMX, provided that this
limitation shall not in any way restrict the Company from distributing the
Company’s services outside of the Exclusive Territory.

Shared Territory   

The term “Shared Territory” shall mean the countries that are listed on Exhibit
B.

 

Within the Shared Territory, NASDAQ and OMX will jointly market the N/D Products
and Services and equivalent Company services, including listing services offered
by the Company and the establishment of linkages to the Company’s trading
centers.

 

The parties should work in good faith over the six month period following
closing to develop and implement a sales approach with the goal of minimizing
potential customer confusion in the marketplace that may arise from individual
and joint sales effects.

 

Within the Shared Territory, each party is obligated to provide the other party
10 business day’s notice to react to all merger, acquisition or investment
opportunities in exchanges to the other parties in order to provide the other
parties with an opportunity to participate in such merger, acquisition or
investment opportunity.

 

Each party shall introduce the other parties to companies that come to such
party for listings within the Shared Territory.



--------------------------------------------------------------------------------

Other Territory   

The term “Other Territory” shall mean all countries that are not considered
Exclusive Territory or Shared Territory.

 

Within the Other Territory, each of NASDAQ, OMX and the Company is free to offer
and sell any and all of their respective products and services (not otherwise
restricted as provided herein) without restriction in the Other Territory; and
NASDAQ, OMX and the Company are free to undertake merger, acquisition,
investment or other strategic transactions in the Other Territory without
restriction, except that the Company may not undertake any of the foregoing with
any Competitor in the U.S..

Personnel    It is the intention of the parties that personnel from NASDAQ and
OMX shall be made available to the Company to assist in implementation and
provide expertise to the Company under mutually agreed terms. The parties should
endeavor to define this process more fully in the definitive agreements.
Non-Competition    The Company’s majority owners as of the date of this term
sheet commit to using the Company as their exclusive international exchange
vehicle. Governing
Law/Jurisdiction   

This term sheet and the transaction agreements to be entered into between
NASDAQ, Borse Dubai and OMX are governed by and construed in accordance with the
laws of the State of New York, without regard to conflict of law principles
thereof. The brand and technology license agreement to be entered into between
NASDAQ and Borse Dubai are governed by and construed in accordance with the laws
of England, without regard to conflict of law principles thereof.

 

In respect of the term sheet and the transaction agreement to be entered into
between NASDAQ and Borse Dubai, each of NASDAQ and Borse Dubai agree to submit
to the exclusive jurisdiction of the State of New York (and with respect to
claims in which the exclusive subject matter jurisdiction of such claims is
federal, any federal district court located in the Borough of Manhattan, City of
New York).

 

Except as expressly provided herein, each of NASDAQ, Borse Dubai and OMX agree
to submit to the exclusive jurisdiction of courts in London, England in respect
of the brand and technology license agreement.

Other Provisions   

NASDAQ agrees to begin discussions with DTCC to establish clearing linkages
between the Company and DTCC

 

The definitive agreement shall specify that the investments hereby shall not
constitute the parties partners, co-venturers or agents of each other.

 

NASDAQ agrees to establish technical trading linkages between NASDAQ’s U.S.
equity market and the Company.

 

NASDAQ agrees to discuss the possibility of becoming a routing broker-dealer on
the Company’s owned exchanges.